The chancellor decided in this case that ■where the bills of a bank are legally pledged for the security of a debt or demand due to any other person or institution, so as to entitle the pledgee to hold and use such bills for indemnity in case the debt is not paid, such bills must be considered as issued *and in circulation, -within the true intent and meaning of the statute limiting such issues. Order authorizing and requiring the receiver to deliver up the note in controversy to the complainants when the balance for which it is now held shall be paid to the Bank of the State of Hew York.